Citation Nr: 1047330	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs improved pension benefits in the amount of 
$121, 367.00.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  

In July 2009, the Veteran's Department of Veterans Affairs (VA) 
improved pension benefits were terminated effective as of January 
1, 1996.  The Veteran was subsequently informed of the 
overpayment of VA improved pension benefits in the amount of 
$121,367.00 and his waiver rights.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 decision of the Philadelphia, 
Pennsylvania Regional Office's (RO) Committee on Waivers and 
Compromises (Committee) which denied waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$121,367.00 upon its findings of bad faith.  In November 2010, 
the Veteran submitted a Motion to Advance on the Docket.  In 
November 2010, the Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that waiver of recovery of an overpayment of 
VA improved pension benefits in the calculated amount is 
warranted as repayment of the overpayment would place an 
"impossible burden on him" and leave him homeless and unable to 
support himself.  

The September 2009 Decision on Waiver of Indebtedness (VA Form 
4-1837) notes that "01/26/02, 02/14/03, 02/05/04, 02/14/05 - 
[improved pension eligibility verification reports] showed no 
income received from [Social Security Administration]."  In 
reviewing the claims file, the Board observes that the cited 
improved pension eligibility verification reports from the 
Veteran are not of record.  Additionally, the Board notes that 
neither the documentation of the July 2009 termination of the 
Veteran's VA improved pension benefits nor the notice of an 
overpayment on the calculated amount has been incorporated into 
the claims file.  Other VA notices as referenced in the September 
2009 decision also are not of record.  

The VA should obtain all relevant VA records which could 
potentially be helpful in resolving the Veteran's claim.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran last submitted a Financial Status Report (VA Form 
20-5655) in November 2009.  The Veteran's current financial 
information would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Financial 
Status Report (VA Form 20-5655) to complete 
and return.  

2.  Request documentation of the July 2009 
termination of the Veteran's VA improved 
pension benefits as of January 1, 1996; the 
notice to the Veteran of an overpayment of 
VA improved pension benefits in the amount 
of $121,367.00 and his appellate and waiver 
rights; and the VA improved pension 
eligibility verification reports submitted 
by the Veteran dated January 26, 2002, 
February 14, 2003, February 5, 2004, and 
February 14, 2005 be forwarded for 
incorporation into the claims file.  
Associate with the claims folder the other 
VA notices referenced in the September 2009 
VA Form 4-1837 and the documentation 
showing that the Veteran was eligible for 
SSA benefits as of April 1995.  

3.  Then readjudicate the issue of the 
Veteran's entitlement to waiver of recovery 
of an overpayment of VA improved pension 
benefits in the amount of $121,367.00.  If 
the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's waiver request, to include 
a summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case 
(SOC).  The Veteran should be given the 
opportunity to respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

